 



EXHIBIT 10.1
[NAME]
INDIVIDUAL PERFORMANCE-BASED INCENTIVE GRANT
20xx-20xx
PURPOSE
To provide a meaningful motivation and reward for [performance objective] in
[Line of Business (“LOB”) General Metric] over the next three years. To further
align your interests with the interests of shareholders.
BASIC GRANT CONCEPTS
This grant is a Long-Term Performance Unit grant. A Long-Term Performance Unit
plan provides a [contingent] grant of restricted stock units (“RSUs”) at the
beginning of the performance cycle that represents the Target Units to be earned
at the end of the performance cycle. An RSU represents the right to receive one
share of Phoenix common stock. The Target Units are based on a $[x] target award
divided by Phoenix’s stock price as of [date of grant] ($xx.xx). The number of
RSUs actually earned at the end of the cycle may be higher than the Target
Units, depending on the extent to which the performance objectives are achieved.
The maximum units are based on a $[x] maximum award divided by Phoenix’s stock
price as of [date of grant] ($xx.xx). The ultimate value of the award depends on
both the number of RSUs earned and Phoenix’s stock price at the end of the
cycle.

                      Award Summary             Target   Target     Type of  
Performance       Award   RSUs   Maximum Award   Period   Performance Criteria  
Value   Awarded   RSUs Performance-Based
RSUs   20xx-20xx   General Metric (see
details below)   [$]   [#] (1)   [#]
(xxx% of Target)

 

(1)   Determined by dividing the Target Award Value by the closing stock price
on [date of grant].

PERFORMANCE CRITERIA:
Your actual RSUs awarded at the end of the Performance Cycle will be based on
the achievement of the following performance criteria:

          Performance Criteria and Award Calculation Performance Period
20xx-20xx Line of Business Goal(s)   Performance Metric   Award Payment
Goal 1
      x% of Target Units
Goal 2
      xx% of Target Units
Goal 3
      xxx% of Target Units
(as needed)
        Details of the Line of Business Metric    

This award is subject to pro-rated vesting in the event of termination due to
death, Disability or Approved Retirement (as these terms are defined in the
Plan), in each case, such pro-ration to reflect adjustment for actual
performance results.

